DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Receipt is acknowledged of the amendment filed 9/15/2021.  Claims 1, 13, 24, 31 are amended, claims 3, 7-10, 12, 16-18, 20-23 and claims 102, 4-6, 11, 13-15, 17-19, 24-35 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an audible interface presenting a series of communication options to the user” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For “an audible interface presenting a series of communication option the user”, the corresponding structure will be a system for producing audible sounds to the user (e.g. a speaker).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 11, 13-15, 19, 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,955,973 to Raffle (hereinafter Raffle; previously cited) and US PG Pub. 2013/0332827 to Smith (hereinafter Smith).
Regarding claim 1, Raffle discloses an eye-based communication system for enabling a user to communicate comprising: an interface presenting a series of communication options to the user (display, processor, camera combination in Fig. 1 & 4); at least one camera (camera 116, Fig. 1) for capturing images of an eye and eye socket of the user (Fig. 3), the camera is attachable to a head gear worn (Fig. 2) by the user such that it is directed toward the face of the user (Figs. 2-3); and a processor (processor 112, Fig. 1), communicatively coupled with said at least one camera and with said interface (Figs. 1 & 4), said processor is configured to (i) divide the image into at least two sections (“in an example embodiment, the camera 116 in the eye-tracking system 102 may image one or both of the HMD wearer's eyes. The camera 116 may 
Raffle discloses the claimed invention as cited above though does not explicitly disclose: an audible interface.
Smith discloses an audible interface (“audio module can be used in conjunction with the speaker and configured, for example, to aurally present initial configuration or use instructions or selected content, if preferred by the user (e.g., as part of a special accessibility mode suitable for vision-impaired users)”, Fig. 4a-4c; [0034]-,[0041],[0047]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an aural presentation of displayed active regions in a computer interface as taught by Smith with the system as disclosed by Raffle.  The motivation would have been to “support accessibility features for users with disabilities” ([0013]).
Regarding claims 2 and 26, Raffle discloses at least one light source, optionally comprising a light emitting diode (LED), configured to illuminate the eye of the user (“infrared light source 118 could represent one or more infrared light-emitting diodes (LEDs) or infrared laser diodes that may illuminate a viewing location”, Fig. 1).
Regarding claims 4, 14, and 27, Raffle discloses said light source comprises an infrared (IR) light source, and wherein said at least one camera is configured to detect IR light reflected from the eye (col. 4, ln. 43-col. 5, ln. 35).
Regarding claims 5, 15, 29, and 33, Raffle discloses said eye gesture comprises one or more of upward gesture, downward gesture, sideways gesture, diagonal gesture and straight ahead gesture relative to the eye socket (“a configuration such that specific eye movements may represent a control instruction”; col. 3, ll. 19-33 & col. 4, ll. 4-65).
Regarding claims 6, 28, and 32, Raffle discloses at least one of said light source and said at least one camera are coupled with a wearable head gear worn by the user or wherein said interface operates on a mobile computing device (Fig. 2).
Regarding claims 11, 19, 30, and 34, Raffle discloses at least one of said 3communication options is selected from the list consisting of: an audible alarm; a menu selection (“Feedback from the eye-tracking system may control the HMD to continue moving the images in a same direction, to move images in a different direction, or to select an item displayed”; col. 9, ll. 59-62); a language selection; a confirmation message; a sentence; a phrase; a word; a syllable; a letter; a mobile computing device activation selection; a visual interface deactivation selection; instructions to send an email/SMS/MMS; and instructions to implement a computing application.
Regarding claim 13, Raffle discloses a communication method, comprising: selectively presenting to a user communication options (via display and processor characterize by “a configuration such that specific eye movements may represent a control instruction”; col. 3, ll. 19-33 & col. 4, ll. 4-65); capturing, with at least one camera (camera 116, Fig. 1) images of an eye and eye socket of the user (“in an example embodiment, the camera 116 in the eye-tracking system 102 may image one or both of the HMD wearer's eyes. The camera 116 may deliver image information to the processor 112, which may access the memory 114 and make a determination regarding the position of the HMD wearer's eye or eyes”; col. 3, ll. 19-33), said capturing is performed by a camera being attached to a head gear worn by the user (Fig. 2) 
 Raffle discloses the claimed invention as cited above though does not explicitly disclose: selectively presenting to a user audible communication options.
Smith discloses selectively presenting to a user audible communication options (“audio module can be used in conjunction with the speaker and configured, for example, to aurally present initial configuration or use instructions or selected content, if preferred by the user (e.g., as part of a special accessibility mode suitable for vision-impaired users)”, Fig. 4a-4c; [0034]-,[0041],[0047]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an aural presentation of displayed active regions in a computer interface as taught by Smith with the system as disclosed by Raffle.  The motivation would have been to “support accessibility features for users with disabilities” ([0013]).
Regarding claim 24, Raffle discloses an eye-based communication system (abstract), for enabling a user to communicate, comprising: an interface (display, processor, camera combination in Fig. 1 & 4), for presenting a series of communication options to the user (“a configuration such that specific eye movements may represent a control instruction”; col. 3, ll. 19-33 & col. 4, ll. 4-65).; at least one camera (camera 116, Fig. 1) for capturing consecutive 
  Raffle discloses the claimed invention as cited above though does not explicitly disclose said audible interface comprises an audio unit configured to present the user selection options in an audible format.
Smith discloses said audible interface comprises an audio unit configured to present the user selection options in an audible formal (“audio module can be used in conjunction with the speaker and configured, for example, to aurally present initial configuration or use instructions or selected content, if preferred by the user (e.g., as part of a special accessibility mode suitable for vision-impaired users)”, Fig. 4a-4c; [0034]-,[0041],[0047]).
 as taught by Smith with the system as disclosed by Raffle.  The motivation would have been to “support accessibility features for users with disabilities” ([0013]).
Regarding claim 25, Raffle discloses said setting a reference comprises building a reference point coordinate system relative to the center of said grid (“deformation of the line projected over the sclera is reflected as a line that is bowed outward from its original position”, Fig. 3; col. 10, ll. 18-48).
Regarding claim 31, Raffle discloses a communication method, comprising: selectively presenting, to a user, selection options (display, processor, camera combination in Fig. 1 & 4; “a configuration such that specific eye movements may represent a control instruction”; col. 3, ll. 19-33 & col. 4, ll. 4-65); capturing, with at least one camera, images of the user's eye and eye socket, wherein said capturing is performed by a camera  (camera 116, Fig. 1) being attached to a head gear worn by the user such that it is directed toward the face of the user (Figs. 2-3); processing data representative of said images to (i) divide the eye image into at least two sections (“in an example embodiment, the camera 116 in the eye-tracking system 102 may image one or both of the HMD wearer's eyes. The camera 116 may deliver image information to the processor 112, which may access the memory 114 and make a determination regarding the position of the HMD wearer's eye or eyes”; col. 3, ll. 19-33, col. 4, ll. 4-31 & col. 9, ln. 34-58), (ii) set a reference point as the center of a 2D grid within said images (“eye pupil positions could also be recorded relating to a `normal` or a `calibrated` viewing position”; col. 4, ll. 4-31 & col. 9, ln. 34-58), of the user's eye pupil in one of at least two sections of said image, and to (iii) determine an eye gesture of the user based on the pupil's location (col. 3, ll. 19-33, col. 4, ll. 4-31 & col. 9, ln. 34-58); determining a user selected communication option based on the determined eye 9providing instructions to implement said user selected communication option 
Raffle discloses the claimed invention as cited above though does not explicitly disclose: an audible format.
Smith discloses an audible format (“audio module can be used in conjunction with the speaker and configured, for example, to aurally present initial configuration or use instructions or selected content, if preferred by the user (e.g., as part of a special accessibility mode suitable for vision-impaired users)”, Fig. 4a-4c; [0034]-,[0041],[0047]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an aural presentation of displayed active regions in a computer interface as taught by Smith with the system as disclosed by Raffle.  The motivation would have been to “support accessibility features for users with disabilities” ([0013]).
Regarding claim 35, Raffle discloses building a reference point coordinate system relative to the center of said grid without determining the particular spatial coordinates the user is looking at in relation to a display (“eye pupil positions could also be recorded relating to a `normal` or a `calibrated` viewing position”; col. 4, ll. 4-31 & col. 9, ln. 34-58).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on the combination of  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872